Exhibit 10.1

FAIRMOUNT BANCORP, INC.

2010 STOCK OPTION PLAN

ARTICLE I

ESTABLISHMENT OF THE PLAN

Fairmount Bancorp, Inc. (the “Corporation”) hereby establishes this 2010 Stock
Option Plan (the “Plan”) upon the terms and conditions hereinafter stated.

ARTICLE II

PURPOSE OF THE PLAN

The purpose of this Plan is to retain personnel of experience and ability in key
positions by providing Employees and Non-Employee Directors with a proprietary
interest in the Corporation and its Subsidiary Companies as compensation for
their contributions to the Corporation and the Subsidiary Companies and as an
incentive to make such contributions in the future and rewarding Employees and
Non-Employee Directors for outstanding performance. All Incentive Stock Options
issued under this Plan are intended to comply with the requirements of
Section 422 of the Code, and the regulations thereunder, and all provisions
hereunder shall be read, interpreted and applied with that purpose in mind. Each
recipient of an Option hereunder is advised to consult with his or her personal
tax advisor with respect to the tax consequences under federal, state, local and
other tax laws of the receipt and/or exercise of an Option hereunder.

ARTICLE III

DEFINITIONS

The following words and phrases when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the meanings
set forth below. Wherever appropriate, the masculine pronouns shall include the
feminine pronouns and the singular shall include the plural.

3.1 “Advisory Director” means a person appointed to serve as an advisory or
emeritus director by the Board of either the Corporation or the Bank or any
successors thereto.

3.2 “Bank” means Fairmount Bank, the wholly owned subsidiary of the Corporation.

3.3 “Beneficiary” means the person or persons designated by an Optionee to
receive any benefits payable under the Plan in the event of such Optionee’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Optionee’s surviving spouse, if any,
or if none, his or her estate.

3.4 “Board” means the Board of Directors of the Corporation.

3.5 “Change in Control” shall mean a change in the ownership of the Corporation
or the Bank, a change in the effective control of the Corporation or the Bank or
a change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder. In no event, however, shall a Change in Control
be deemed to have occurred as a result of any acquisition of securities or
assets of the Corporation, the Bank or a subsidiary of either of them, by the



--------------------------------------------------------------------------------

Corporation, the Bank, any subsidiary of either of them, or by any employee
benefit plan maintained by any of them. For purposes of this Section 3.5, the
term “person” shall include the meaning assigned to it under Sections 13(d)(3)
or 14(d)(2) of the Exchange Act.

3.6 “Code” means the Internal Revenue Code of 1986, as amended.

3.7 “Committee” means a committee of two or more directors appointed by the
Board pursuant to Article IV hereof.

3.8 “Common Stock” means shares of the common stock, $0.01 par value per share,
of the Corporation.

3.9 “Director” means a member of the Board of Directors of the Corporation or a
Subsidiary Company or any successors thereto, including Non-Employee Directors
as well as Officers and Employees serving as Directors.

3.10 “Disability” means in the case of any Optionee that the Optionee: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation or the Bank (or would have received
such benefits for at least three months if he had been eligible to participate
in such plan).

3.11 “Effective Date” means the date upon which the Board adopts this Plan.

3.12 “Employee” means any person who is employed by the Corporation or a
Subsidiary Company, or is an Officer of the Corporation or a Subsidiary Company,
but not including directors who are not also Officers of or otherwise employed
by the Corporation or a Subsidiary Company.

3.13 “Employer Group” means the Corporation and any Subsidiary Company which,
with the consent of the Board, agrees to participate in the Plan.

3.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

3.15 “Exercise Price” means the price at which a share of Common Stock may be
purchased by an Optionee pursuant to an Option.

3.16 “Fair Market Value” shall be equal to the fair market value per share of
the Corporation’s Common Stock on the date an Option is granted. For purposes
hereof, the Fair Market Value of a share of Common Stock shall be the closing
sale price of a share of Common Stock on the date in question (or, if such day
is not a trading day in the U.S. markets, on the nearest preceding trading day),
as reported with respect to the principal market (or the composite of the
markets, if more than one) or national quotation system in which such shares are
then traded, or if no such closing prices are reported, the mean between the
high bid and low asked prices that day on the principal market or national
quotation system then in use, or if the Common Stock is not readily tradable on
an established securities market, the Fair Market Value shall be based upon a
reasonable valuation method that complies with Section 409A of the Code and the
regulations issued thereunder.

3.17 “Incentive Stock Option” means any Option granted under this Plan which the
Board intends (at the time it is granted) to be an incentive stock option within
the meaning of Section 422 of the Code or any successor thereto.

3.18 “Non-Employee Director” means a member of the Board (including advisory
boards, if any) of the Corporation or any Subsidiary Company or any successor
thereto, including an Advisory Director of the Board of

 

2



--------------------------------------------------------------------------------

the Corporation and/or any Subsidiary Company, or a former Officer or Employee
of the Corporation and/or any Subsidiary Company serving as a Director or
Advisory Director, who is not an Officer or Employee of the Corporation or any
Subsidiary Company.

3.19 “Non-Qualified Option” means any Option granted under this Plan which is
not an Incentive Stock Option.

3.20 “Officer” means an Employee whose position in the Corporation or Subsidiary
Company is that of a corporate officer, as determined by the Board.

3.21 “Option” means a right granted under this Plan to purchase Common Stock.

3.22 “Optionee” means an Employee or Non-Employee Director or former Employee or
Non-Employee Director to whom an Option is granted under the Plan.

3.23 “Retirement” means:

(a) A termination of employment which constitutes a “retirement” at the “normal
retirement age” or later under the Fairmount Bancorp, Inc. Employee Stock
Ownership Plan or such other qualified pension benefit plan maintained by the
Corporation or a Subsidiary Company as may be designated by the Board or the
Committee, or, if no such plan is applicable, which would constitute
“retirement” under the Fairmount Bancorp, Inc. Employee Stock Ownership Plan, if
such individual were a participant in that plan; provided, however, that the
provisions of this subsection (a) will not apply as long as an Optionee
continues to serve as a Non-Employee Director, including service as an Advisory
Director.

(b) With respect to Non-Employee Directors, retirement means retirement from
service on the Board of Directors of the Corporation or a Subsidiary Company or
any successors thereto (including retirement from service as an Advisory
Director to the Corporation or any Subsidiary Company) after reaching normal
retirement age as established by the Company.

3.24 “Stock Option Agreement” means the written agreement setting forth the
number of shares subject to the Option, the exercise price thereof, designating
the Option as an Incentive Stock Option or a Non-Qualified Option and such other
terms of the Option as the Committee shall deem appropriate.

3.25 “Subsidiary Companies” means those subsidiaries of the Corporation,
including the Bank, which meet the definition of “subsidiary corporations” set
forth in Section 424(f) of the Code, at the time of granting of the Option in
question.

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.1 Duties of the Committee. The Plan shall be administered and interpreted by
the Committee, as appointed from time to time by the Board pursuant to
Section 4.2. The Committee shall have the authority to adopt, amend and rescind
such rules, regulations and procedures as, in its opinion, may be advisable in
the administration of the Plan, including, without limitation, rules,
regulations and procedures which (i) address matters regarding the satisfaction
of an Optionee’s tax withholding obligation pursuant to Section 12.2 hereof,
(ii) to the extent permissible by applicable law and regulation, include
arrangements to facilitate the Optionee’s ability to borrow funds for payment of
the exercise or purchase price of an Option, if applicable, from securities
brokers and dealers, and (iii) subject to any legal or regulatory restrictions
or limitations, include arrangements which provide for the payment of some or
all of such exercise or purchase price by delivery of previously owned shares of
Common Stock or other property and/or by withholding some of the shares of
Common Stock which are being acquired. The interpretation and construction by
the Committee of any provisions of the Plan, any rule, regulation or procedure
adopted by it pursuant thereto or of any Option shall be final and binding in
the absence of action by the Board.

 

3



--------------------------------------------------------------------------------

4.2 Appointment and Operation of the Committee. The members of the Committee
shall be appointed by, and will serve at the pleasure of, the Board. The Board
from time to time may remove members from, or add members to, the Committee,
provided the Committee shall continue to consist of two or more members of the
Board, each of whom shall be a Non-Employee Director, as defined in Rule
16b-3(b)(3)(i) of the Exchange Act or any successor thereto. In addition, each
member of the committee shall be (i) an “outside director” within the meaning of
Section 162(m) of the Code and regulations thereunder at such times as is
required under such regulations and (ii) an “independent director” as such term
is defined in Rule 5605(a)(2) of the Marketplace Rules of the Nasdaq Stock
Market or any successor thereto. The Committee shall act by vote or written
consent of a majority of its members. Subject to the express provisions and
limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs. It may
appoint one of its members to be chairman and any person, whether or not a
member, to be its secretary or agent. The Committee shall report its actions and
decisions to the Board at appropriate times, but in no event less than one time
per calendar year.

4.3 Revocation for Misconduct. The Board or the Committee may by resolution
immediately revoke, rescind and terminate any Option, or portion thereof, to the
extent not yet vested, previously granted or awarded under this Plan to an
Employee who is discharged from the employ of the Corporation or a Subsidiary
Company for cause, which, for purposes hereof, shall mean termination because of
the Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order. Options granted
to a Non-Employee Director who is removed for cause pursuant to the
Corporation’s Articles of Incorporation or Bylaws or the Bank’s Federal Stock
Charter or Bylaws or the constituent documents of such other Subsidiary Company
on whose board he serves shall terminate as of the effective date of such
removal.

4.4 Limitation on Liability. Neither the members of the Board nor any member of
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan, any rule, regulation or procedure adopted by it
pursuant thereto or any Options granted under it. If a member of the Board or
the Committee is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of anything done or not done by him
or her in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him or her in connection with such action, suit or proceeding if he or she
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the Corporation and its Subsidiary Companies and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his or
her conduct was unlawful. In addition, the Corporation shall pay ongoing
expenses incurred by such member if a majority of disinterested directors
concludes that such member may ultimately be entitled to indemnification;
provided, however, that before making advance payment of expenses, the
Corporation shall obtain an agreement that the Corporation will be repaid if
such member is later determined not to be entitled to such indemnification.

4.5 Compliance with Laws and Regulations. All Options granted hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required. The
Corporation shall not be required to issue or deliver any certificates for
shares of Common Stock prior to the completion of any registration or
qualification of or obtaining of consents or approvals with respect to such
shares under any federal or state law or any rule or regulation of any
government body, which the Corporation shall, in its sole discretion, determine
to be necessary or advisable. Moreover, no Option may be exercised if such
exercise would be contrary to applicable laws and regulations.

4.6 Restrictions on Transfer. The Corporation may place a legend upon any
certificate representing shares acquired pursuant to an Option granted
hereunder, noting that the transfer of such shares may be restricted by
applicable laws and regulations.

4.7 No Deferral of Compensation Under Section 409A of the Code. All Options
granted under the Plan are designed to not constitute a deferral of compensation
for purposes of Section 409A of the Code. Notwithstanding any other provision in
this Plan to the contrary, all of the terms and conditions of any Option granted
under this Plan shall be designed to satisfy the exemption for stock options set
forth in the

 

4



--------------------------------------------------------------------------------

regulations issued under Section 409A of the Code. Both this Plan and the terms
of all Options granted hereunder shall be interpreted in a manner that requires
compliance with all of the requirements of the exemption for stock options set
forth in the regulations issued under Section 409A of the Code. No Optionee
shall be permitted to defer the recognition of income beyond the exercise date
of a Non-Qualified Option or beyond the date that the Common Stock received upon
the exercise of an Incentive Stock Option is sold.

ARTICLE V

ELIGIBILITY

Options may be granted to such Employees or Non-Employee Directors of the
Corporation and its Subsidiary Companies as may be designated from time to time
by the Board or the Committee. Options may not be granted to individuals who are
not Employees or Non-Employee Directors of either the Corporation or its
Subsidiary Companies. Non-Employee Directors shall be eligible to receive only
Non-Qualified Options.

ARTICLE VI

COMMON STOCK COVERED BY THE PLAN

6.1 Option Shares. The aggregate number of shares of Common Stock which may be
issued pursuant to this Plan, subject to adjustment as provided in Article IX,
shall be 44,403 shares. None of such shares shall be the subject of more than
one Option at any time, but if an Option as to any shares is surrendered before
exercise, or expires or terminates for any reason without having been exercised
in full, or for any other reason ceases to be exercisable, the number of shares
covered thereby shall again become available for grant under the Plan as if no
Options had been previously granted with respect to such shares. During the time
this Plan remains in effect, the aggregate grants of Options to each Employee
and each Non-Employee Director shall not exceed 25% and 5% of the shares of
Common Stock initially available under the Plan, respectively, and Options
granted to Non-Employee Directors in the aggregate may not exceed 30% of the
number of shares initially available under this Plan, in each case subject to
adjustment as provided in Article IX.

6.2 Source of Shares. The shares of Common Stock issued under the Plan may be
authorized but unissued shares, treasury shares or shares purchased by the
Corporation on the open market or from private sources for use under the Plan.

ARTICLE VII

DETERMINATION OF

OPTIONS, NUMBER OF SHARES, ETC.

The Board or the Committee shall, in its discretion, determine from time to time
which Employees or Non-Employee Directors will be granted Options under the
Plan, the number of shares of Common Stock subject to each Option, and whether
each Option will be an Incentive Stock Option or a Non-Qualified Stock
Option. In making all such determinations there shall be taken into account the
duties, responsibilities and performance of each respective Employee and
Non-Employee Director, his or her present and potential contributions to the
growth and success of the Corporation, his or her salary or other compensation
and such other factors as the Board or the Committee shall deem relevant to
accomplishing the purposes of the Plan. The Board or the Committee may, but
shall not be required to, request the written recommendation of the Chief
Executive Officer of the Corporation other than with respect to Options to be
granted to him or her.

 

5



--------------------------------------------------------------------------------

ARTICLE VIII

OPTIONS

Each Option granted hereunder shall be on the following terms and conditions:

8.1 Stock Option Agreement. The proper Officers on behalf of the Corporation and
each Optionee shall execute a Stock Option Agreement, which shall set forth the
total number of shares of Common Stock to which it pertains, the exercise price,
whether it is a Non-Qualified Option or an Incentive Stock Option, and such
other terms, conditions, restrictions and privileges as the Board or the
Committee in each instance shall deem appropriate; provided, however, that they
are not inconsistent with the terms, conditions and provisions of this
Plan. Each Optionee shall receive a copy of his or her executed Stock Option
Agreement. Any Option granted with the intention that it will be an Incentive
Stock Option, but which fails to satisfy a requirement for Incentive Stock
Options, shall continue to be valid and shall be treated as a Non-Qualified
Option.

8.2 Option Exercise Price.

(a) Incentive Stock Options. The per share price at which the subject Common
Stock may be purchased upon exercise of an Incentive Stock Option shall be no
less than 100% of the Fair Market Value of a share of Common Stock at the time
such Incentive Stock Option is granted, except as provided in Section 8.9(b),
and subject to any applicable adjustment pursuant to Article IX hereof.

(b) Non-Qualified Options. The per share price at which the subject Common Stock
may be purchased upon exercise of a Non-Qualified Option shall be no less than
100% of the Fair Market Value of a share of Common Stock at the time such
Non-Qualified Option is granted, subject to any applicable adjustment pursuant
to Article IX hereof.

8.3 Vesting and Exercise of Options.

(a) General Rules. Incentive Stock Options and Non-Qualified Options shall
become vested and exercisable at a rate no more rapid than 20% per year,
commencing one year from the date of grant as shall be determined by the
Committee, and the right to exercise shall be cumulative. Notwithstanding the
foregoing, except as provided in Section 8.3(b) hereof, no vesting shall occur
on or after an Employee’s employment and/or service as a Non-Employee Director
(which, for purposes hereof, shall include service as an Advisory Director) with
the Corporation or any of the Subsidiary Companies is terminated. In determining
the number of shares of Common Stock with respect to which Options are vested
and/or exercisable, fractional shares will be rounded down to the nearest whole
number; provided, however, that such fractional shares shall be aggregated and
deemed vested on the final date of vesting.

(b) Accelerated Vesting. Unless the Board or the Committee shall specifically
state otherwise at the time an Option is granted, all Options granted under this
Plan shall become vested and exercisable in full on the date an Optionee
terminates his of her employment with the Corporation or a Subsidiary Company or
service as a Non-Employee Director (including for purposes hereof service as an
Advisory Director) because of his or her death or Disability (provided, however,
no such accelerated vesting shall occur if a Recipient remains employed by or
continues to serve as a Director (including for purposes hereof service as an
Advisory Director) of at least one member of the Employer Group). Furthermore,
notwithstanding the general rule contained in Section 8.3(a), all Options
granted under this Plan shall become vested and exercisable in full as of the
effective date of a Change in Control.

8.4 Duration of Options.

(a) General Rule. Except as provided in Sections 8.4(b) and 8.9, each Option or
portion thereof granted to Employees and Non-Employee Directors shall be
exercisable at any time on or after it vests and becomes exercisable until the
earlier of (i) 10 years after its date of grant or (ii) six months after the
date on which the Optionee ceases to be employed (or in the service of the Board
of Directors) by the Corporation and all Subsidiary Companies, unless the Board
of Directors or the Committee in its discretion decides at the time of grant to
extend such period of exercise to a period not exceeding three years. In no
event shall an Option be exercisable more than 10 years after its date of
grant. In the event an Incentive Stock Option is not exercised within 90 days of
the effective date of termination of the Optionee’s status as an Employee, the
tax treatment accorded Incentive Stock Options by the Code may not be
available. In addition, the accelerated vesting of Incentive Stock Options
provided by Section 8.3(b) may result in all or a portion of such Incentive
Stock Options no longer qualifying as Incentive Stock Options.

 

6



--------------------------------------------------------------------------------

(b) Exception for Termination Due to Disability, Retirement, Change in Control
or Death. Unless the Board or the Committee shall specifically state otherwise
at the time an Option is granted: (i) if an Employee terminates his or her
employment with the Corporation or a Subsidiary Company as a result of
Disability or Retirement without having fully exercised his or her Options, the
Employee shall have the right, during the three year period following his or her
termination due to Disability or Retirement, to exercise such Options, and
(ii) if a Non-Employee Director terminates his or her service as a Director
(including service as an Advisory Director) with the Corporation or a Subsidiary
Company as a result of Disability or Retirement without having fully exercised
his or her Options, the Non-Employee Director shall have the right, during the
three year period following his or her termination due to Disability or
Retirement, to exercise such Options.

Subject to the provisions of Article IX hereof, unless the Board or the
Committee shall specifically state otherwise at the time an Option is granted,
if an Employee or Non-Employee Director terminates his or her employment or
service with the Corporation or a Subsidiary Company following a Change in
Control without having fully exercised his or her Options, the Optionee shall
have the right to exercise such Options during the remainder of the original ten
year term (five year term for options subject to Section 8.9(b)) of the Option
from the date of grant.

If an Optionee dies while in the employ or service of the Corporation or a
Subsidiary Company or terminates employment or service with the Corporation or a
Subsidiary Company as a result of Disability or Retirement and dies without
having fully exercised his or her Options, the executors, administrators,
legatees or distributees of his estate shall have the right, during the one year
period following his or her death, to exercise such Options.

In no event, however, shall any Option be exercisable beyond the earlier of
(i) ten years from the date it was granted, or (ii) with respect to incentive
stock options subject to Section 8.9(b), the original expiration date of the
Option.

(c) Required Regulatory Provision. Notwithstanding anything herein to the
contrary, to the extent applicable, Officers and Directors of the Corporation
must either exercise or forfeit their Options granted hereunder in the event the
Bank becomes critically undercapitalized under applicable federal regulations,
is subject to Office of Thrift Supervision enforcement action, or receives a
capital directive under applicable federal regulations.

8.5 Nonassignability. Options shall not be transferable by an Optionee except by
will or the laws of descent or distribution, and during an Optionee’s lifetime
shall be exercisable only by such Optionee or the Optionee’s guardian or legal
representative. Notwithstanding the foregoing, or any other provision of this
Plan, an Optionee who holds Non-Qualified Options may transfer such Options to
his or her immediate family or to a duly established trust for the benefit of
one or more of these individuals. For purposes hereof, “immediate family”
includes, but is not necessarily limited to, the Participant’s spouse, children
(including step children), parents, grandchildren and great
grandchildren. Options so transferred may thereafter be transferred only to the
Optionee who originally received the grant or to an individual or trust to whom
the Optionee could have initially transferred the Option pursuant to this
Section 8.5. Options which are transferred pursuant to this Section 8.5 shall be
exercisable by the transferee according to the same terms and conditions as
applied to the Optionee.

8.6 Manner of Exercise. Options may be exercised in part or in whole and at one
time or from time to time. The procedures for exercise shall be set forth in the
written Stock Option Agreement provided for in Section 8.1 above.

8.7 Payment for Shares. Payment in full of the purchase price for shares of
Common Stock purchased pursuant to the exercise of any Option shall be made to
the Corporation upon exercise of the Option. All shares sold under the Plan
shall be fully paid and nonassessable. Payment for shares may be made by the
Optionee (i) in cash or by check, (ii) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker to sell the
shares and then to properly deliver to the Corporation the amount of sale
proceeds to pay the exercise price, all in accordance with applicable laws and
regulations, or (iii) at the discretion of the Board or the Committee, by
delivering shares of Common Stock (including shares acquired pursuant to the
previous exercise of an Option) equal in fair market value to the purchase price
of the shares to be acquired pursuant to the Option, by

 

7



--------------------------------------------------------------------------------

withholding some of the shares of Common Stock which are being purchased upon
exercise of an Option, or any combination of the foregoing. With respect to
subclause (iii) hereof, the shares of Common Stock delivered to pay the purchase
price must have either been (x) purchased in open market transactions or
(y) issued by the Corporation pursuant to a plan thereof more than six months
prior to the exercise date of the Option.

8.8 Voting and Dividend Rights. No Optionee shall have any voting or dividend
rights or other rights of a stockholder in respect of any shares of Common Stock
covered by an Option prior to the time that his or her name is recorded on the
Corporation’s stockholder ledger as the holder of record of such shares acquired
pursuant to an exercise of an Option.

8.9 Additional Terms Applicable to Incentive Stock Options. All Options issued
under the Plan which are designated as Incentive Stock Options will be subject,
in addition to the terms detailed in Sections 8.1 to 8.8 above, to those
contained in this Section 8.9.

(a) Amount Limitation. Notwithstanding any contrary provisions contained
elsewhere in this Plan and as long as required by Section 422 of the Code, the
aggregate Fair Market Value, determined as of the time an Incentive Stock Option
is granted, of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by the Optionee during any calendar year,
under this Plan and stock options that satisfy the requirements of Section 422
of the Code under any other stock option plan(s) maintained by the Corporation
(or any parent or Subsidiary Company), shall not exceed $100,000.

(b) Limitation on Ten Percent Shareholders. The price at which shares of Common
Stock may be purchased upon exercise of an Incentive Stock Option granted to an
individual who, at the time such Incentive Stock Option is granted, owns,
directly or indirectly, more than 10% of the total combined voting power of all
classes of stock issued to shareholders of the Corporation or any Subsidiary
Company, shall be no less than 110% of the Fair Market Value of a share of the
Common Stock of the Corporation at the time of grant, and such Incentive Stock
Option shall by its terms not be exercisable after the earlier of the date
determined under Section 8.4 or the expiration of five years from the date such
Incentive Stock Option is granted.

(c) Notice of Disposition; Withholding; Escrow. An Optionee shall immediately
notify the Corporation in writing of any sale, transfer, assignment or other
disposition (or action constituting a disqualifying disposition within the
meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two years after the grant
of such Incentive Stock Option or within one year after the acquisition of such
shares, setting forth the date and manner of disposition, the number of shares
disposed of and the price at which such shares were disposed of. The Corporation
shall be entitled to withhold from any compensation or other payments then or
thereafter due to the Optionee such amounts as may be necessary to satisfy any
minimum withholding requirements of federal or state law or regulation and,
further, to collect from the Optionee any additional amounts which may be
required for such purpose. The Committee may, in its discretion, require shares
of Common Stock acquired by an Optionee upon exercise of an Incentive Stock
Option to be held in an escrow arrangement for the purpose of enabling
compliance with the provisions of this Section 8.9(c).

ARTICLE IX

ADJUSTMENTS FOR CAPITAL CHANGES

9.1 General Adjustments. The aggregate number of shares of Common Stock
available for issuance under this Plan, the number of shares to which any Option
relates, the maximum number of shares that can be covered by Options to each
Employee, each Non-Employee Director and Non-Employee Directors as a group and
the exercise price per share of Common Stock under any Option shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date of
this Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.

 

8



--------------------------------------------------------------------------------

9.2 Adjustments for Mergers and Other Corporate Transactions. If, upon a merger,
consolidation, reorganization, liquidation, recapitalization or the like of the
Corporation, the shares of the Corporation’s Common Stock shall be exchanged for
other securities of the Corporation or of another corporation, each Option shall
be converted, subject to the conditions herein stated, into the right to
purchase or acquire such number of shares of Common Stock or amount of other
securities of the Corporation or such other corporation as were exchangeable for
the number of shares of Common Stock of the Corporation which such Optionee
would have been entitled to purchase or acquire except for such action, and
appropriate adjustments shall be made to the per share exercise price of
outstanding Options; provided, however, that in each case the number of shares
or other securities subject to the substituted or assumed stock option and the
exercise price thereof shall be determined in a manner that satisfies the
requirements of Treasury Regulation §1.424-1 and the regulations issued under
Section 409A of the Code so that the substituted or assumed option is not deemed
to be a modification of the outstanding Options. Notwithstanding any provision
to the contrary herein, the term of any Option granted hereunder and the
property which the Optionee shall receive upon the exercise or termination
thereof shall be subject to and be governed by the provisions regarding the
treatment of any such Options set forth in a definitive agreement with respect
to any of the aforementioned transactions entered into by the Corporation to the
extent any such Option remains outstanding and unexercised upon consummation of
the transactions contemplated by such definitive agreement.

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock as to which Options have not been granted,
subject to applicable federal banking regulations and any required stockholder
approval or any stockholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements. The Board may not, without the
consent of the holder of an Option, alter or impair any Option previously
granted or awarded under this Plan except as provided by Article IX hereof or
except as specifically authorized herein.

Notwithstanding anything to the contrary herein, in no event shall the Board of
Directors without stockholder approval amend the Plan or shall the Board of
Directors or the Committee amend an Option in any manner that effectively allows
the repricing of any Option previously granted under the Plan either through a
reduction in the Exercise Price or through the cancellation and regrant of a new
Option in exchange for the cancelled Option (except as permitted pursuant to
Article IX in connection with a change in the Corporation’s capitalization).

ARTICLE XI

EMPLOYMENT RIGHTS

Neither the Plan, nor the grant of any Options hereunder, nor any action taken
by the Committee or the Board in connection with the Plan shall create any right
on the part of any Employee or Non-Employee Director of the Corporation or a
Subsidiary Company to continue in such capacity.

ARTICLE XII

WITHHOLDING

12.1 Tax Withholding. The Corporation may withhold from any cash payment made
under this Plan sufficient amounts to cover any applicable minimum withholding
and employment taxes, and if the amount of such cash payment is insufficient,
the Corporation may require the Optionee to pay to the Corporation the amount
required to be withheld as a condition to delivering the shares acquired
pursuant to an Option. The Corporation also may withhold or collect amounts with
respect to a disqualifying disposition of shares of Common Stock acquired
pursuant to exercise of an Incentive Stock Option, as provided in
Section 8.9(c).

 

9



--------------------------------------------------------------------------------

12.2 Methods of Tax Withholding. The Board or the Committee is authorized to
adopt rules, regulations or procedures which provide for the satisfaction of an
Optionee’s tax withholding obligation by the retention of shares of Common Stock
to which the Employee would otherwise be entitled pursuant to an Option and/or
by the Optionee’s delivery of previously owned shares of Common Stock or other
property.

ARTICLE XIII

EFFECTIVE DATE OF THE PLAN; TERM

13.1 Effective Date of the Plan. This Plan shall become effective on the
Effective Date, and Options may be granted hereunder no earlier than the date
this Plan is approved by stockholders and no later than the termination of the
Plan; provided, however, that this Plan is approved by stockholders of the
Corporation pursuant to Article XIV hereof.

13.2 Term of Plan. Unless sooner terminated, this Plan shall remain in effect
for a period of 10 years ending on the tenth anniversary of the Effective
Date. Termination of the Plan shall not affect any Options previously granted,
and such Options shall remain valid and in effect until they have been fully
exercised or earned, are surrendered or by their terms or the terms hereof
expire or are forfeited.

ARTICLE XIV

STOCKHOLDER APPROVAL

The Corporation shall submit this Plan to stockholders for approval at a meeting
of shareholders of the Corporation held within 12 months following the Effective
Date in order to meet the requirements of (i) Section 422 of the Code and
regulations thereunder and (ii) Section 162(m) of the Code and regulations
thereunder. In addition to any other stockholder approvals that may be deemed
necessary or appropriate by the Corporation, this Plan is subject to approval by
a majority of the total votes eligible to be cast by stockholders of the
Corporation.

ARTICLE XV

MISCELLANEOUS

To the extent not governed by federal law, this Plan shall be construed under
the laws of the State of Maryland.

 

10